Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.593 Page 1 of 10




           PLAINTIFFS’ EXHIBIT 2

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.594 Page 2 of 10



    1                      UNITED STATES DISTRICT COURT

   2                      SOUTHERN DISTRICT OF CALIFORNIA

   3


   4                                                            ORIGINAL
   5     JAMES RUTHERFORD,     an

    6    individual, THE ASSOCIATION

   7     4 EQUAL ACCESS,

   8                   Plaintiffs,

    9          vs.                                  Case No. 18-CV-00435-JLS(BGS)

  10     EVANS HOTELS,     LLC, a

  11     California limited liability

  12     company and DOES 1 to 50,

  13                   Defendants.

  14

  15

  16                 VIDEOTAPED DEPOSITION OF JAMES RUTHERFORD

  17                       Person Most Knowledgeable for

  18                        Association 4 Equal Access

  19                           San Diego, California

  20                         Friday, October 19, 2018

  21                                     Volume I

  22     Reported by:

  23     ELAINE SMITH, RMR

  24     CSR No. 5421

  25     PAGES 1 - 113

                                                                       Page 1

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.595 Page 3 of 10



    1                    UNITED STATES DISTRICT COURT

    2                   SOUTHERN DISTRICT OF CALIFORNIA

    3

    4

    5    JAMES RUTHERFORD, an

    6    individual, THE ASSOCIATION

    7    4 EQUAL ACCESS,

    8                Plaintiffs,

    9          vs.                               Case No. 18-CV-00435-JLS(BGS)

   10    EVANS HOTELS, LLC, a

   11    California limited liability

   12    company and DOES 1 to 50,

   13                Defendants.

   14

   15

   16            Videotaped Jeposition of JAMES RUTHERFORD,

   17    Person Most Knowledgeable for Association 4 Equal

   18    Access, Volume I, taken on behalf of Defendant, at

   19    501 West Broadway, Suite 600, San Diego,

   20    California, beginning at 10:05 a.m. and ending at

   21    12:59 p.m., on Friday, October 19, 2018, before

   22    ELAINE SMITH, RMR, Certified Shorthand Reporter

   23    No. 5421.

   24

   25

                                                                    Page 2

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.596 Page 4 of 10



    1    APPEARANCES:
    2
    3    For Plaintiffs:
    4          MANNING LAW, APC
    5          BY:    BABAK HASHEMI, ESQ.
    6           4667 MacArthur Boulevard, Suite 150
    7          Newport Beach, California 92660
    8          949-200-8755
    9          bhashemi@manninglawoffice.com
  10
  11     For Defendant Evans Hotels, LLC:
  12           KLINEDINST PC
  13           BY:    NADIA P. BERMUDEZ, ESQ.
  14           501 West Broadway, Suite 600
  15           San Diego, California 92101
  16            619-239-8131
  17           nbermudez@klinedinstlaw.com
  18
  19     Also Present:
  20           ANDREW K.    POLS, CORPORATE COUNSEL, EVANS HOTELS
  21
  22     Videographer:
  23           KORY ROSS
  24
  25

                                                                  Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.597 Page 5 of 10



   1                                         INDEX
   2     WITNESS                                                EXAMINATION
   3     JAMES RUTHERFORD,
         Person Most Knowledgeable for
   4     Association 4 Equal Access
         Volume I
   5
    6
   7                               BY MS. BERMUDEZ                          7
   8                               BY MR. HASHEMI                        107
    9
  10                                      EXHIBITS
  11     NUMBER                         DESCRIPTION                    PAGE
  12     Exhibit 18       Second Amended Notice of Person                  10
  13                      Most Knowledgeable for Association
                           4 Equal Access and Request for
  14                      Production of Documents
  15     Exhibit 19        Form SS-4, Application for                      13
                          Employer Identification Number,
  16                      Association for Equal Access
  17     Exhibit 20        Document titled "AEA Complaint                  42
                           Form, Member:          Shaniese Meeks for
  18                      Rashai and Ranece Stacker"
  19     Exhibit 21       List of names                                    46
  20     Exhibit 22       Questionnaire document                           50
  21     Exhibit 23        Printout of www.a4ea.com web                    59
                          pages,     41 pages
  22     Exhibit 24        Printout of www.a4ea.com web                    62
  23
  24                      pages, 35 pages
  25

                                                                  Page 4

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.598 Page 6 of 10



    1                             INDEX (CONTINUED)
    2                                   EXHIBITS
    3    NUMBER                        DESCRIPTION                     PAGE
    4    Exhibit 25        Plaintiff The Association 4 Equal             109
    5                     Access' Objections to Defendant's
    6                     Second Amended Notice of
    7                     Deposition and Production of
    8                      Documents
    9
  10                         INSTRUCTION NOT TO ANSWER
  11                                   PAGE     LINE
  12                                    95        2

  13
  14
  15
  16
  17

  18
   19
   20
  21
  22
  23
   24
   25

                                                                  Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.599 Page 7 of 10


    1    The Association 4 Equal Access; correct?                      10:08:54

    2         A   Yes.

    3         Q   Okay.   Great.   And have you taken any steps

    4    to prepare for today's deposition?

    5         A   Yes.                                                 10:09:06

    6         Q   Can you tell me what you've done to prepare

    7    for today.

    8         A   I looked in   ~laces   that I didn't think I

    9    would have some documents and found some documents.

   10         Q   Okay.                                                10:09:24

   11         A   And -- related to the association that you

   12    have been asking about.    And so I brought those with.

   13    And my attorney has those.

   14         Q   Did you do anything else to prepare for your

   15    deposition?                                                   10:09:39

   16         A   Yes.

   17         Q   What else did you to?

   18         A   I was going to stay overnight out here, as I

   19    did on Monday, in San Diego, and I thought that I

   20    would try to reserve a room at one of the hotels,       the   10:09:54

   21    Catamaran or Torrey Pines.      And I found that I wasn't

   22    able to reserve an accessible room,      so I stayed back

   23    at home last night.    I just drove down.

   24         Q   Do you understand that, in the capacity that

   25    you're appearing today,   that your statements are            10:10:25

                                                                        Page 9

                                    Veri text Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.600 Page 8 of 10


    1                  THE WITNESS:    No.   That wouldn't be a              10:37:54

    2    conversation I would have with her.

    3    BY MS. BERMUDEZ:

    4            Q      Did you have any conversations with

    5    Ms. Filardi regarding the filing of this lawsuit?                   10:38:04

    6            A     Yes.

    7            Q     And describe to me the nature of those

    8    conversations.

    9            A     Again, when this was, you know, quite

   10    close to a year ago,         and I don't recall the                 10:38:22

   11    specifics, but Ms. Filardi was as upset as I was.               I


   12    mean,       I'm trying to recall,   you know, what was going

   13    down at the time.         She was as upset as I was that we

   14    weren't able to book an accessible room.              And I'm

   15    sure that we had -- I know we had discussions along                 10:38:59

   16    those lines.

   17            Q      Does The Association 4 Equal Access maintain

   18    any bank accounts?

   19            A      Yes, ma'am.

   20            Q      Okay.   When is the first time that                  10:39:18

   21    The Association 4 Equal Access opened a bank account?

   22            A      When is the first time the association

   23    opened a bank account?         Maybe two years ago.

   24            Q      And with what bank was the account opened?

   25            A      Chase Bank.                                          10:39:41

                                                                             Page 31

                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.601 Page 9 of 10



    1    compound.                                                     12:21:01

    2                THE WITNESS:   No.

    3    BY MS. BERMUDEZ:

    4         Q      On behalf of The Association 4 Equal Access,

    5    how would you describe the alleged violations of              12:21:20

    6    Evans Hotels?

    7                MR. HASHEMI:   Vague.   Calls for legal

    8    conclusion.

    9                You can respond if you understand the

   10    question.                                                     12:21:32

   11                THE WITNESS:   You want the long answer or

   12    the short answer?

   13    BY MS. BERMUDEZ:

   14         Q      Any answer that you feel comfortable that is

   15    responsive.                                                   12:21:38

   16         A      Okay.   The websites do not allow someone to

   17    reserve a handicapped-accessible room in the same way

   18    that someone who is not handicapped or disabled can

   19    reserve one.

   20         Q      Have you ever made a similar allegation or        12:22:03

   21    complaint against any other business on behalf of

   22    The Association 4 Equal Access?

   23                MR. HASHEMI:   Vague.

   24                THE WITNESS:   I'm not sure.     They're -- I'm

   25    not sure.                                                     12:22:17

                                                                       Page 93

                                      Veritext Legal Solutions
                                           866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-4 Filed 01/10/19 PageID.602 Page 10 of 10



    1                I, the undersigned, a Certified Shorthand Reporter

    2    of the State of California, do hereby certify:

    3                That the foregoing proceedings were taken before

    4    me at the time and place herein set forth; that any

    5    witnesses in the foregoing proceedings, prior to testifying,

    6    were administered an oath; that a record of the proceedings

    7    was made by me using machine shorthand which was thereafter

    8    transcribed under ny direction; that the foregoing

    9    transcript is a true record of the testimony given.

   10                Further, that if the foregoing pertains to the

   11    original transcript of a deposition in a federal case,

   12    before completion of the proceedings, a review of the

   13    transcript was    req~ested.


   14                I further certify I am neither financially

   15     interested in the action nor a relative or employee of any

   16     attorney or any party to this action.

   17                IN WITNESS WHEREOF,       I have this date subscribed my

   18     name.

   19

   20     Dated: October 31, 2018

   21

   22

   23

   24                      ELAINE SMITH, RMR

   25                      CSR No. 5421

                                                                 Page 113

                                  Veritext Legal Solutions
                                       866 299-5127
